DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Other prior art
US-20160150513 [0194] – resource ID bearer setup request
US-20130297810 [0067, 90] – communication context ID


Response to Arguments
35 USC § 103
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. 

On p.11, applicant argues that the prior art does not teach indices indicating M transmission links.  The examiner respectfully disagrees.


On p.11, applicant argues that scheduling request is different from beams.  The examiner respectfully disagrees.
Xiong teaches that the SR contains carrier indices identifying the carrier.  Carriers are synonymous with beams and one of ordinary skill in the art would have been aware that these are interchangeable.  For example, US-20140376914 at [0047]: “communications beams by herein be interchangeably referred to as traffic links,” US-6542479 at 1:30-32: “beams on the uplink and/or downlink,” US-20180269934 at [0017]: “beam link.” The claims remain unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 27, 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958) in view of Tabet (US-20130310057), Hong (US-20140162655).

As to claim 1, 27, 45, 46: Xiong teaches a wireless communication method, comprising: … indices … transmitting, by the first communication node, the information one or more indices indicating the M transmission links to the serving communication ([0042-46]: scheduling request including UE capabilities, CSI, CC indexes, and resource request in time and frequency domain in order to establish communication with BS); and monitoring, by the first communication node, a channel that carries acknowledgement information from the serving communication ([0029, 0044]: UE may receive ACK / NACK from BS on PDCCH).
Xiong may not explicitly teach determining, by a first communication node, one or more failures on a communication link between the first communication node and a serving communication node; determining, by the first communication node, in response to the one or more failures, one or more … information indicating M preferred transmission links from the serving communication node to the first communication node for recovering the communication link between the first communication node and the serving node on which the one or more failures occur.  However, Tabet teaches determining, by a first communication node, one or more failures on a communication link between the first communication node and a serving communication node ([0049]: BS ends connection due to RLF, UE determines link failure and sends SR); determining, by the first communication node, in response to the one or more failures, one or more … information ([0049]: UE sends scheduling request in response to RLF in order to reestablish communication) indicating M preferred transmission links from the serving communication node to the first communication node for recovering the communication link between the first communication node and the serving node on which the one or more failures occur ([0049]: UE sends scheduling request to recover communication link).

Xiong may not explicitly teach wherein the M transmission links are selected among N candidate transmission links, and wherein link performances of the M transmission links are higher than a second predetermined threshold, wherein M is a positive integer greater than or equal to 1 and N is a positive integer greater than M.  However, Hong teaches wherein the M transmission links are selected among N candidate transmission links ([0118, 119]: add M acceptable beams to N grouping of beams based on RSRP), and wherein link performances of the M transmission links are higher than a second predetermined threshold, wherein M is a positive integer greater than or equal to 1 and N is a positive integer greater than M ([0118, 119]: terminal 751 may add or delete acceptable beams based on criterion such as RSRP).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining preferred links from amongst candidate links, taught by Hong, into the communication system, taught by Xiong, in order to determine the best links for communication. In addition it would have been obvious to combine Xiong and Hong in a 

Dependent Claims
Claim 2, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in further view of Uchino (US-20160119844).
As to claim 2, 53: Xiong teaches the method of claim 1, 45.
Xiong may not explicitly teach wherein the one or more failures is determined according to a signal transmitted by the serving communication node.  However, Uchino teaches wherein the one or more failures is determined according to a signal transmitted by the serving communication node ([0046]: eNB notifies UE of congestion).
Thus, it would have been obvious to one of ordinary skill in the art to implement error notification, taught by Uchino, into the communication system , taught by Xiong, in order to enable the UE to respond to the connection failure. In addition it would have been obvious to combine Xiong and Uchino in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in further view of Bangolae (US-20180098370).
As to claim 4, 54: Xiong teaches the method of claim 1, 45 … one or more indices ([0042-46]: scheduling request including UE capabilities, CSI, CC indexes, and resource request in time and frequency domain in order to establish communication with BS).
Xiong may not explicitly teach wherein the … indicate that a link performance of a signal transmitted by the serving communication node to the first communication node is lower than a first predetermined threshold.  However, Bangolae teaches wherein the information indicates that a link performance of a signal transmitted by the serving communication node to the first communication node is lower than a first predetermined threshold ([0067, 163]: measurement report).
Thus, it would have been obvious to one of ordinary skill in the art to implement measurement reports, taught by Bangolae, into the communication system, taught by Xiong, in order to enable relays. In addition it would have been obvious to combine Xiong and Bangolae in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9, 20, 56, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958) in view of Tabet (US-20130310057), Hong (US-20140162655).
([0042-46]: scheduling request including UE capabilities, CSI, CC indexes, and resource request in time and frequency domain).

As to claim 20, 58: Xiong teaches the method of claim 1, 45, comprising: transmitting, by the first communication node, the one or more indices in a contention manner ([0028, 42, 46]).

Claim 18, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in view of Bae (US-20120163192)
As to claim 18, 57: Xiong teaches the method of claim 1, 45.
Xiong may not explicitly teach wherein the determining the one or more failures comprises: determining, by the first communication node, that a failure occurs when link performances of all transmission links in a first type of transmission link are lower than a predetermined threshold; and determining, by the first communication node, that a number of failures reaches N1 times; N1 is a natural number.  However, Bae teaches wherein the determining the one or more failures comprises: determining, by the first communication node, that a failure occurs when link performances of all transmission links in a first type of transmission link are lower than a predetermined threshold; and (fig.1 [0045]) (see also US-20140334319 [0067]).
Thus, it would have been obvious to one of ordinary skill in the art to implement an algorithm to determine radio link failure using a counter, taught by Bae, into the communication system, taught by Xiong, in order to provide an objective measure by which to make decisions. In addition it would have been obvious to combine Xiong and Bae in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 22, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in view of Zhao (US-20140302884).
As to claim 22, 59: Xiong teaches the method of claim 1, 45, further comprising after transmitting the one or more indices ([0042-46]), … ; and monitoring, by the first communication node, at least one of a control channel or a data channel on the one or more switched communication link ([0052, 53, 58, 61]).
Xiong may not explicitly teach switching, by the first communication node, the communication links to Q transmission links among the M transmission link … wherein Q is a natural number less than or equal to M.  However, Zhao teaches switching, by the first communication node, the communication link to Q transmission links among the M transmission links … wherein Q is a natural number less than or equal to M (abstract, [0005]: rank / group links according to quality).
.

Claim 49, 52, 65, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in view of Qiang (US-20170251491).
 As to claim 49, 52, 65, 67: Xiong teaches the method of claim 1, 27, 45, 46.
Xiong may not explicitly teach further comprising: receiving, by the first communication node, a signaling message from the serving communication node indicating information about a control channel resource, wherein the information for the control channel resource comprises transmission link information associated with the control channel resource.  However, Qiang teaches further comprising: receiving, by the first communication node, a signaling message from the serving communication node indicating information about a control channel resource, wherein the information for the control channel resource comprises transmission link information associated with the control channel resource ([0056]).
Thus, it would have been obvious to one of ordinary skill in the art to implement the generic concept of apprising UE of control channel information, taught by Qiang , .

Claim 50, 51, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Hong (US-20140162655) in view of Cho (US-20110090856).
As to claim 50, 51, 66: Xiong teaches the method of claim 1, 27, 46.
Xiong may not explicitly teach wherein the communication link includes the channel carrying the acknowledgment information. However, Cho teaches wherein the communication links include the channel carrying the acknowledgment information ([0078, 134]).
Thus, it would have been obvious to one of ordinary skill in the art to implement acknowledgement channel, taught by Cho, into the communication system, taught by Xiong , in order to implement an implicit NACK. In addition it would have been obvious to combine Cho and Xiong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Zhao (US-20140302884), Hong (US-20140162655) in view of Cho (US-20110090856).
	As to claim 62: Xiong teaches the device of claim 59.
Xiong may not explicitly teach wherein the communication links include the channel carrying the acknowledgment information. However, Cho teaches wherein the communication links include the channel carrying the acknowledgment information ([0078, 134]).
Thus, it would have been obvious to one of ordinary skill in the art to implement acknowledgement channel, taught by Cho, into the communication system, taught by Xiong , in order to implement an implicit NACK. In addition it would have been obvious to combine Cho and Xiong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466